Guerry, J.
In 1929, plaintiff in error borrowed $1500 from *63the Georgia Loan & Trust Company, and gave a security deed to a certain described house and lot. The loan note and deed were immediately transferred to the defendant in error, but the Georgia Loan & Trust Company continued to collect the interest thereon as agent for the defendant in error. The plaintiff in error defaulted in interest payment in 1933. On January 4, 1934, the Georgia Loan & Trust Company purported to exercise the power of sale in the security deed, and became the purchaser at the sale for $500, and since that time has collected the rents and profits of the property and turned them over to the defendant in error. It is admitted that the sale of the property under the power of sale contained in the security deed by the Georgia Loan and Trust Company was void. The defendant in error brought this suit on the note, for the balance due, and prayed for a special lien on the property.' Credit was given to the plaintiff in error on the note for the amounts collected by the defendant in error from the property. The plaintiff in error in his answer set- up the illegality of the purported sale by the Georgia Loan & Trust Company, but did not set up or pray for any damages by reason thereof, nor did the evidence disclose any. The evidence disclosed no issue of fact as to the amount of credits to be placed on the note, and the court did not err in directing the verdict.

Judgment affirmed.


Broyles, G. J.-■ and MacIntyre, J., concur.